ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Najmaa Alshimal Company                         ) ASBCA No. 63018-PET
                                                )
Under Contract No. H92277-18-P-0004             )

APPEARANCE FOR THE PETITIONER:                     Mr. Kadhum Husein
                                                    Manager

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Air Force Deputy Chief Trial Attorney
                                                   Larry Anderson, Esq.
                                                    Trial Attorney

                                  DISMISSAL ORDER

       The contractor filed, under Rule 1(a)(5), a request for an order directing the
contracting officer to render a decision on its June 14, 2021 claim. The contracting
officer issued a decision on September 13, 2021.

       Accordingly, the Board dismisses this petition as moot.

       Dated: September 23, 2021



                                                  JOHN J. THRASHER
                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

 I concur                                         I concur



 RICHARD SHACKLEFORD                              J. REID PROUTY
 Administrative Judge                             Administrative Judge
 Vice Chairman                                    Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals
      I certify that the foregoing is a true copy of the Order Pursuant to Rule 1(a)(5) of
the Armed Services Board of Contract Appeals in ASBCA No. 63018-PET, Petition of
Najmaa Alshimal Company, rendered in conformance with the Board’s Charter.

       Dated: September 27, 2021




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2